     Case 4:18-cr-00153-LGW-CLR Document 187 Filed 02/24/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )
V.                                         )   CR 418-153
                                           )
FRANK H. BYNES, JR.                        )

             MOTION TO SEAL SENTENCING EXHIBITS A & C

      On February 7, 2020, the United States filed a sentencing memorandum that

referenced prescription and personal information related to Dr. Frank Bynes’ and

some of his patients prescriptions, including as outlined on Exhibit A and Exhibit C.

The Government redacted portions of these documents, but prays for an order sealing

Exhibits A & C of the Government’s Sentencing Memorandum to provide additional

protection of this information unless otherwise ordered by the Court.

      Respectfully submitted this 24th day of February, 2020.

                                       BOBBY L. CHRISTINE
                                       UNITED STATES ATTORNEY

                                       /s/ J. Thomas Clarkson
                                       Assistant United States Attorney
                                       Georgia Bar No. 656069
                                       Post Office Box 8970
                                       Savannah, Georgia 31412
                                       Telephone: (912) 652-4422
                                       Email: thomas.clarkson@usdoj.gov

                                       /s/ Matthew A. Josephson
                                       Assistant United States Attorney
                                       Georgia Bar. No. 367216
                                       Email: Matthew.Josephson@usdoj.gov
     Case 4:18-cr-00153-LGW-CLR Document 187 Filed 02/24/20 Page 2 of 2



                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all parties in this case in

accordance with the notice of electronic filing (“NEF”), which was generated as a

result of electronic filing in this Court.


                                             This 24th day of February, 2020.

                                             BOBBY L. CHRISTINE
                                             UNITED STATES ATTORNEY

                                             /s/ J. Thomas Clarkson
                                             Assistant United States Attorney
